Exhibit 10.6

MEMORANDUM OF AGREEMENT

ON SETTLEMENT

THIS MEMORANDUM OF AGREEMENT ON SETTLEMENT (this “MOA”) is entered into as of
this 25th day of February, 2005 by and between WorldSpace, Inc., a company
organized under the laws of the State of Delaware, USA, with its principal place
of business at 2400 N Street, NW, Washington, DC 20037, USA, WorldSpace
Satellite Company Ltd., a company organized under the laws of the British Virgin
Islands, with its principal place of business at Craigmuir Chambers, P.O. Box
71, Road Town, Tortola, the British Virgin Islands, here WSI and WSC shall act
jointly and severally as one Party [fax number+12029696560] and Alcatel Space
(“Alcatel”), a company organized under the laws of the Republic of France,
having its registered office at 12, rue de la Baume 75008 Paris—FRANCE [fax
number +33155661021].

WorldSpace, Inc. and WorldSpace Satellite Company Ltd. are collectively referred
to herein as “WorldSpace.”

WorldSpace and Alcatel are collectively referred to herein as the “Parties” and
individually as a “Party.”

PREAMBLE

WorldSpace and Alcatel entered into and executed (i) the Amended and Restated
IOD Contract dated October 8, 1995 and several amendments thereto (the “IOD
Contract”); (ii) the WorldStar DAVB End-to-End System Contract dated November 9,
1995 and several amendments thereto (the “End-to-End Contract”) and (iii) the
WorldStar On-Station Operations Services Contract dated June 26, 1996 and
several amendments thereto (the “OSOS Contract”).

The IOD Contract, End-to-End Contract and OSOS Contract are collectively
referred to herein as “the Contracts”.

WorldSpace owes certain amounts to Alcatel with respect to the Contracts (the
“Outstanding Payable”), and the Parties desire to settle the Outstanding Payable
and to terminate the Contracts.

ASTRIUM is a French space company presently responsible for storing F3 satellite
and F4 platform equipment pursuant to a subcontract entered into between Alcatel
and Astrium.

WorldSpace is planning an Initial Public Offering (“IPO”) of its common stock,
as described in Exhibit 1 attached hereto.

The Parties are entering into this MOA intending to be bound hereby, it being
understood, however, that certain provisions hereof shall not become effective
and binding on the Parties until the Effective Date (as defined in Article 6).

NOW, THEREFORE, in consideration of the above and of the mutual covenants and
obligations hereinafter set forth, the Parties hereby agree as follows:

Article 1—MOA Documents

This MOA consists of this writing dated the day and year first written above. In
addition, the following shall constitute exhibits to this MOA, pursuant to the
procedure below:

 

  •  

Exhibit 1: Description of Initial Public Offering terms and conditions

 

  •  

Exhibit 2: F3 and F4 certificates of final acceptance

 

  •  

Exhibit 3: F3 and F4 storage and maintenance contracts

 

  •  

Exhibit 4: F3 Certificate of Title

 

  •  

Exhibit 5: F4 Certificate of Title



--------------------------------------------------------------------------------

Article 2—Debt Settlement

For the purpose of the debt settlement provisions of this MOA, the Parties have
agreed to reduce the amounts outstanding owed in all respects by WorldSpace to
Alcatel through 31 March 2005, from US$ twenty-six (26) million to US$ nineteen
(19) million (the “Settlement Amount”). WorldSpace shall pay such Settlement
Amount to Alcatel in accordance with Article 3 hereafter.

WorldSpace further agrees that, in the event Arianespace requests payment from
Alcatel with respect to a claim for price adjustments pursuant to the Launch
Services Agreement between Alcatel and Arianespace (the “Arianespace Claim”),
the Parties shall jointly enter into negotiations with Arianespace and use
commercially reasonable efforts to eliminate or reduce the amount claimed. The
Parties further agree that WorldSpace will be liable for payment of such portion
of the Arianespace Claim equal to the lesser of the total amount thereof as
finally determined and US$ two (2.0) million, if and when it becomes due, and
acknowledge that such payment would be in addition to the Settlement Amount.
Notwithstanding the above, Alcatel has indicated to WorldSpace that, to its
knowledge and belief, Alcatel has had no communication from Arianespace in the
last two years suggesting that Arianespace has an intention to pursue such
claim.

Article 3—Payment Agreement

The Parties agree to the following payment arrangements in full settlement of
the Settlement Amount:

 

  3.1 WorldSpace has paid Alcatel in 2005 the amount of US$ one (1.0) million
(credited by Alcatel on January 6, 2005).

 

  3.2 WorldSpace shall pay, by wire transfer, an additional cash amount of US$
nine (9.0) million on the Effective Date.

 

  3.3 WorldSpace shall pay, by wire transfer, an additional cash amount of US$
two (2.0) million on the earlier to occur of: (i) the date that is 15 days after
the closing of the IPO, and (ii) August 31, 2005. Should such payment not be
made as specified in the foregoing sentence, Alcatel shall then be entitled to
call, without any prior notice, the irrevocable standby letter of credit (the
“L/C”) in accordance with the provisions set forth in Article 3.6.

 

  3.4 Except as provided below in this Article 3.4, the balance of US$7.0
million shall be paid by WorldSpace by the issuance of shares of its common
stock to Alcatel at the closing of the IPO, with the number of shares to be
determined by dividing US$ seven (7.0) million by the IPO price. Delivery of the
shares to Alcatel shall take place at the closing of the IPO. At the closing of
the IPO, WorldSpace shall enter into a customary registration rights agreement
with Alcatel which agreement shall be in form and substance satisfactory to
Alcatel, in order to provide Alcatel with “piggyback registration rights” with
respect to such shares at the expense of WorldSpace (other than underwriters’
discounts and commissions, which shall be borne by Alcatel). WorldSpace
represents and warrants that it is not, nor shall it become, a party to any
other registration rights agreement the terms of which would preclude WorldSpace
from providing “piggyback registration rights” hereunder to Alcatel. Alcatel
acknowledges that the shares to be received by it hereunder will not have been
registered under the U.S. Securities Act of 1933 and may not be reoffered or
sold unless such shares have been so registered or are reoffered and sold in a
transaction exempt from such registration. WorldSpace shall take whatever action
is necessary or required to ensure that the shares received by Alcatel are
listed in the same manner as the shares sold in the IPO. WorldSpace represents
and warrants that the shares will be duly authorized and when issued to Alcatel
hereunder will be validly issued, fully paid and non-assessable, will be issued
in compliance with all applicable federal and state securities laws and will be
free and clear of all other liens.

Should there not be a closing of an IPO by December 31, 2005, the amount of US$
seven (7.0) million in cash shall become due and payable on January 31, 2006,
from WorldSpace to Alcatel.

 

2



--------------------------------------------------------------------------------

  3.5 All cash payments to be made by WorldSpace to Alcatel shall be made by
WorldSpace to the following bank account:

ABN AMRO BANK

NEW YORK branch

500 Park Avenue

NY 10022 USA

SWIFT Code: ABN AUS 33

Account number: 456060386441

Any payments payable by WorldSpace shall be deemed to have been made when
Alcatel’s bank account has been credited of the same.

 

  3.6 In order to secure the payment due under Article 3.3, WorldSpace shall
cause the issuance of a letter of credit (the “L/C”) on the Effective Date. The
terms and conditions of the L/C shall be satisfactory to Alcatel in all respects
in accordance with the following provisions:

 

  i) Standby letter of credit: irrevocable and unconditional

 

  ii) L/C coming into force: no later than the Effective Date

 

  iii) Applicant: WorldSpace

 

  iv) Beneficiary: Alcatel

 

  v) Issuing Bank: first class bank acceptable to Alcatel

 

  vi) L/C Amount: US$ two (2) million

 

  vii) Call: If WorldSpace does not honour the payment set forth in Article 3.3
at the date set forth in such Article

 

  viii) Payment: at sight against presentation of written statement by Alcatel
that WorldSpace has defaulted in making the payment set forth in Article 3.3 and
a copy of this MOA certified by a representative of Alcatel

 

  ix) Subject to The Uniform Customs and Practice for Documentary Credits (1993
Revision) ICC Publication No. 500

 

  x) Governing law: State of New York, USA

 

  xi) Maturity: September 30, 2005

Article 4—Title and Risk; Contracts Termination

 

  4.1 Title and acceptance—F3

Transfer of title to the satellite built by Alcatel under contract to WorldSpace
and known as F3 (hereinafter “F3”) shall pass to WorldSpace upon the last to
occur of satisfaction of the following cumulative conditions:

 

  i) Payment of the amount set forth in Article 3.2 by the date specified
therein; and

 

  ii) Delivery to Alcatel of an L/C issued complying with the provisions of
Article 3.6 by the date specified therein; and

 

  iii) The effectiveness of a storage and maintenance contract for F3 with
Alcatel or Astrium; the Alcatel contract is attached as Exhibit 3; and

 

  iv) Execution and delivery by WorldSpace of the F3 Final acceptance
certificate in the form attached as Exhibit 2.

 

3



--------------------------------------------------------------------------------

Once all these conditions are met, Alcatel shall execute and deliver to
WorldSpace a Certificate of Title in the form attached as Exhibit 4.

The amounts due from WorldSpace, and the relevant due dates, under this MOA
shall not be affected by whether and/or when WorldSpace finally accepts F3.

 

  4.2 Title and acceptance—F4

Transfer of title to certain satellite components held by Alcatel under contract
to WorldSpace and known as the F4 equipment shall pass to WorldSpace upon
satisfaction of the following cumulative conditions:

 

  i) WorldSpace has fully and timely performed its obligations set forth in
Articles 3.1 to 3.4 and 3.6; and

 

  ii) The effectiveness of a contract between WorldSpace and Alcatel and/or
Astrium for storage and maintenance of F4 equipment in their respective
possession; the Alcatel contract is attached as Exhibit 3; and

 

  iii) The filing of a complete application by Astrium and/or Alcatel (as
applicable), on behalf of WorldSpace, for the issuance of active job processing
(“perfectionnement actif suspension”) with respect to F4 equipment to be stored
by it and/or them; and

 

  iv) Execution and delivery by WorldSpace of the F4 Final acceptance
certificate in the form attached as Exhibit 2.

Once all these conditions are met, Alcatel shall execute and deliver to
WorldSpace a Certificate of Title in the form attached as Exhibit 5.

The amounts due from WorldSpace, and the relevant due dates, under this MOA
shall not be affected by whether and/or when WorldSpace finally accepts F4.

Unless otherwise agreed between the Parties, should WorldSpace not perform its
payment obligations as set forth in Article 3.4, then Alcatel, as the owner of
F4, shall be entitled to dispose of such equipment subject to reasonable prior
notice to WorldSpace. Should Alcatel sell F4 for an amount exceeding US$ seven
(7) million, then Alcatel shall refund WorldSpace with the difference between
US$ seven (7) million and the sale price.

 

  4.3 Reserved

 

  4.4 Transfer of Risk

Transfer of risk to F3 shall pass to WorldSpace upon transfer of title and
WorldSpace shall be responsible for entering into a storage and maintenance
agreement either with Astrium or Alcatel and for subscribing an insurance policy
that will cover damage to and risk of loss of F3.

Transfer of risk to F4 shall pass to WorldSpace upon transfer of title and
WorldSpace shall be responsible for entering into storage and maintenance
agreements with Alcatel and/or Astrium and for subscribing an insurance policy
that will cover damage to and risk of loss of F4.

 

  4.5 Termination of Contracts

Except as otherwise provided in Article 6.3, on the Effective Date, the
Contracts will be terminated and neither Party shall have any liability or
obligation of any kind, (including without limitation any liability or
obligation that is, under the terms of the contracts, a surviving liability
obligation) under law or otherwise, toward the other Party under the Contracts.

 

4



--------------------------------------------------------------------------------

The two major subcontracts under the IOD Contract, namely the Launch Services
Agreement (between Alcatel and Arianespace), as amended and the Spacecraft
Subcontract (between Alcatel and Astrium SAS), as amended will be terminated by
Alcatel.

 

  4.6 Limit of Liability

IN NO EVENT SHALL EITHER PARTY, ITS AFFILIATES, SUBCONTRACTORS, OFFICERS,
EMPLOYEES OR AGENTS, BE LIABLE, IN CONTRACT, IN TORT, OR OTHERWISE FOR ANY
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY NATURE ARISING WITH RESPECT TO THIS
MOA AT ANY TIME FROM ANY CAUSE WHATSOEVER, INCLUDING SPECIFICALLY BUT WITHOUT
LIMITATION, LOSS OF PROFITS OR REVENUE, LOSS OF FULL OR PARTIAL USE OF ANY
EQUIPMENT, LOSSES BY REASON OF OPERATION OF ANY DELIVERABLE ITEM AT LESS THAN
CAPACITY, DELAYS, COST OF REPLACEMENTS, COST OF CAPITAL, LOSS OF GOODWILL,
CLAIMS OF CUSTOMERS, OR OTHER SUCH DAMAGES.

Article 5—Taxes

The Settlement Amount is exclusive of any custom duties, VAT, import taxes,
sales taxes or charges, levied in the country of delivery. These taxes, if
applicable, will be paid by Worldspace in compliance with regulations in force
at that time. Such taxes shall be in addition to the other payments due to
Alcatel hereunder.

Alcatel and Astrium issued an active job processing (“perfectionnement actif
suspension”) in order to receive satellite components and equipment in
suspension of any taxes and duties.

In order to maintain this suspension and to address VAT issues, Alcatel or
Astrium will issue, at the request of WorldSpace, within the framework of the
activities to be performed under the storage and maintenance contract to be
concluded with WorldSpace, in the name and for the account of WorldSpace, an
active job processing (“perfectionnement actif suspension”) for the delivery of
F3 or F4 satellite, components and equipment. WorldSpace will reimburse
Alcatel’s or Astrium’s documented and reasonable expenses incurred in connection
with such active job processing.

For the purpose of maintenance, the F3 and F4 will be delivered to the premises
of Alcatel or Astrium pursuant to the applicable storage and maintenance
contract.

Article 6—Effective Date and Related Matters

 

  6.1 As of the date hereof, only Articles 2 and 6 through 12 are binding on the
Parties.

 

  6.2 On or prior to the seventh business day from the date hereof, Alcatel may
elect in its sole discretion, by written notice thereof to WorldSpace, to
declare the effectiveness, as of the later of the third business day following
delivery of such notice or March 4, 2005 (the “Effective Date”), of the
following provisions of this MOA: Articles 1, 3, 4 and 5. In the event Alcatel
fails to give such notice to WorldSpace on or prior to the seventh business date
from the date hereof, this MOA shall be terminated and neither Party shall have
any further obligation to the other hereunder except pursuant to Article 7.

 

  6.3 Should the payment described in Article 3.2 not be made on the Effective
Date, then (i) the Settlement Amount shall be equal to the US$26 million amount
specified in Article 2, plus accrued interest calculated in accordance with the
Contracts, and the provisions of Articles 1, 3, 4 and 5 shall no longer be
effective and binding on the Parties, (ii) Alcatel shall be entitled to invoice
WorldSpace immediately for such amount, shall be entitled to be paid under the
terms of the Contracts, and (iii) shall be entitled to pursue all remedies
permitted under the Contracts and under law, with WorldSpace being deemed to
have waived any notice periods relating to default, breach, or non payment under
any of the Contracts.

 

5



--------------------------------------------------------------------------------

  6.4 In the event that all or any portion of the Settlement Amount paid by
WorldSpace to Alcatel pursuant to this MOA (the “Invalidated Portion”) is
subsequently invalidated, set aside or required to be repaid or turned over to a
trustee, receiver, debtor-in-possession, Unsecured Creditor’s Committee or any
other person or entity for any reason whatsoever including, without limitation,
under any insolvency, bankruptcy, common law, equitable doctrine or any state or
federal insolvency proceeding or case, including, without limitation, a case
under Chapter 7 or 11 of Title 11 of the United States Code (an “Insolvency
Event”), any and all claims under the Contracts (“Contract Claims”), less any
portion of the Settlement Amount paid by WorldSpace to Alcatel not repaid or
turned over by Alcatel to any trustee, receiver, debtor-in-possession, Unsecured
Creditors’ Committee or any other party, shall be automatically reinstated,
without any reduction and this MOA shall be deemed null, void, invalid and
unenforceable. In the case of any Insolvency Event, Alcatel shall be entitled to
file any and all Contract Claims, and shall have all rights and remedies in
connection with Contract Claims as if this MOA had not been entered into.

Notwithstanding any of the foregoing to the contrary, in the event the
Invalidated Portion is US$ seven (7) million or less, the maximum amount which
Alcatel may claim with respect to any Contract Claim shall be limited to the
amount of the Invalidated Portion plus any interest and expenses otherwise
available under applicable law, provided however that the foregoing limitations
shall not apply in the event that following the occurrence of an Insolvency
Event WorldSpace or any successor or assignee thereof, including without
limitation any Unsecured Creditor’s Committee or Chapter 7 trustee, shall file a
counterclaim or claim of set-off, recoupment or subordination against Alcatel
with respect to any of the Contracts.

Article 7—Confidentiality

 

  7.1 Neither Party shall mention or disclose any information relating to this
MOA without the prior written consent of the other, except (i) to its attorneys,
accountants or financial advisors, (ii) as may be required by applicable law or
any rule, regulation or agreement applicable to the listing of the securities of
either Party on a stock exchange or similar body or (iii) in connection with any
judicial arbitral or other proceeding instituted by any Party with respect to
this MOA. In the event that it is required by applicable law that a copy of this
MOA be filed with the United States Securities and Exchange Commission (“SEC”)
or similar regulatory body in any jurisdiction outside the United States, the
Parties agree that they will request the SEC or such regulatory body grant
confidential status to any portion or portions of this MOA that either Party
requests be so treated.

 

  7.2 At least five (5) businesses days prior to (i) the filing of any
registration statement or prospectus with the SEC or similar regulatory body in
any jurisdiction outside the United States for the offering of any of its
securities to members of the public, or any amendment to such registration
statement or (ii) the distribution of any private placement memorandum or
similar document under which its securities are offered for sale, WorldSpace
shall provide Alcatel with a draft copy of the portion or portions of such
registration statement, prospectus, private placement memorandum or similar
document which refer to Alcatel, and will discuss in good faith any of Alcatel’s
comments thereto. Alcatel shall have no liability to WorldSpace with respect to
any statement or alleged statement in or omission or alleged omission from such
registration statement, prospectus, private placement memorandum or similar
document (unless such statement or alleged statement or omission or alleged
omission was made in reliance upon and in conformity with information not
otherwise known to WorldSpace and furnished in writing to WorldSpace by Alcatel
specifically for use therein).

Article 8—Applicable Law

This MOA and performance under it shall be governed by, and construed and
enforced in accordance with, the laws in force in the State of New York, without
regard to conflict of laws provisions thereof, except Section 5-1401 of the
General Obligations Law of the State of New York.

 

6



--------------------------------------------------------------------------------

All disputes arising out of or in connection with this MOA shall be finally
settled under the rules of arbitration of the ICC (International Chamber of
Commerce) by one or more arbitrators appointed in accordance with the said rules
in Paris, France. Such arbitration shall be conducted in the English language.

Article 9—Notices

Any notice or communication given by either Party hereto to the other shall be
in writing and personally delivered, or mailed by registered or certified mail,
return receipt requested, postage prepaid, or delivered by a recognized courier
service (such as Federal Express or DHL), or sent by facsimile transmission, to
the address or facsimile number for each Party first set forth above. Any such
notice shall be deemed given when actually delivered (which, in the case of a
facsimile transmission, shall occur upon receipt of the answerback) or upon
refusal by a Party to accept delivery. Any Party may change its address for
purposes of notice by delivering notice to the other Party in accordance with
this Article.

Article 10—Representations and Warranties

WorldSpace hereby represents and warrants to Alcatel that:

 

  i) it is duly authorised to enter into this MOA;

 

  ii) this MOA does not conflict with its organizational documents or any other
agreement or obligations whatsoever of WorldSpace;

 

  iii) the obligations undertaken by WorldSpace under this Agreement are valid,
legally binding and enforceable;

 

  iv) there is no litigation, arbitration or other proceeding pending, or to its
knowledge threatened, against it which may affect in a material manner its
ability to fulfil any of its obligations under this MOA;

 

  v) no meeting has been convened for its liquidation or winding-up, no such
step is intended by it and, so far as it is aware, no petition, application or
the like is outstanding for its liquidation or winding-up; and

 

  vi) it (a) has not entered into the transaction contemplated by this MOA with
the actual intent to hinder, delay, or defraud any creditor and (b) has received
reasonably equivalent value in exchange for its obligations under this MOA.
After giving effect to the transactions contemplated by this MOA, the fair
saleable value of its assets exceeds and will, immediately following the
Effective Date, exceed its total liabilities, including the maximum amount of
its known contingent liabilities on its debts as such debts become absolute and
matured. Its assets do not and, immediately following the Effective Date, will
not, constitute unreasonably small capital to carry out its business as
conducted or as proposed to be conducted. It does not intend to, and does not
believe that it will, incur debt and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such debt and
liabilities as they mature (taking into account the timing and amounts of cash
to be received by it and the amounts to be payable on or in respect of its
obligations).

Alcatel hereby represents and warrants that:

 

  vii) it is duly authorised to enter into this MOA;

 

  viii) this MOA does not conflict with its organizational documents or any
other agreement or obligations whatsoever of Alcatel;

 

  ix) the obligations undertaken by Alcatel under this MOA are valid, legally
binding and enforceable; and

 

7



--------------------------------------------------------------------------------

  x) there is no litigation, arbitration or other proceeding pending, or to its
knowledge threatened, against it which may affect in a material manner its
ability to fulfil any of its obligations under this Agreement; and

 

  xi) no meeting has been convened for its liquidation or winding-up, no such
step is intended by it and, so far as it is aware, no petition, application or
the like is outstanding for its liquidation or winding-up.

Article 11—Severability

In the event any one or more of the provisions of this MOA shall, for any
reason, be held to be invalid or unenforceable, the remaining provisions of this
Agreement shall be unimpaired and the invalid or unenforceable provision shall
be replaced by a mutually acceptable provision which, being valid and
enforceable, comes closest to the intention of the Parties underlying the
invalid or unenforceable provision or otherwise shall be deemed to be deleted
from the Agreement.

Article 12—Miscellaneous

 

  12.1 Joint and Several Liability

WorldSpace, Inc. and WorldSpace Satellite Company shall be jointly and severally
liable for all obligations of WorldSpace hereunder.

 

  12.2 Headings

Section headings contained in this MOA are inserted for convenience of reference
only, shall not be deemed to be a part of this MOA for any purpose and shall not
in any way define or affect the meaning, construction or scope of any of the
provisions hereof.

 

  12.2 Further Assurances

Each Party shall take, or shall cause to be taken, such further actions to
execute, deliver and file, or cause to be executed, delivered and filed, such
further documents and instruments, and to use best efforts to obtain such
consents, as may be necessary or as may be requested to effectuate fully the
purposes and terms of this MOA, whether before, at or after the date first set
forth hereinabove.

 

  12.3 Amendment; Waiver

No amendment, modification or discharge of this MOA, and no waiver hereunder,
shall be valid or binding unless set forth in writing and duly executed by the
Party against whom enforcement of the amendment, modification, discharge or
waiver is sought.

 

  12.4 Enforcement of Provisions

No delay or failure at any time on the part of any Party in exercising any
right, power or privilege under this MOA, or in enforcing any provisions of this
MOA, shall (i) impair any such right, power or privilege, (ii) be construed as a
waiver of such provision, (iii) be construed as a waiver of any default or as an
acquiescence therein or (iv) affect the right of such Party thereafter to
enforce each and every provision of this MOA in accordance with its terms.

 

  12.5 Entire Agreement

This MOA constitutes the entire agreement among the Parties with respect to the
subject matter hereof, and supersedes all prior oral or written agreements,
commitments or understandings with respect to such

 

8



--------------------------------------------------------------------------------

matters. This MOA (together with the Exhibits hereto) shall be binding upon and
shall inure to the benefit of the Parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns. This
MOA shall not inure to the benefit of any third party.

 

  12.6 Non assignment

This MOA shall not be assignable by any or either Party without the prior
written consent of the other Party or Parties.

 

  12.7 Expenses

Each Party shall pay its own expenses incident to the negotiations and
preparation of this MOA and with respect to the transactions contemplated
hereby, including all legal and accounting fees and disbursements.

 

  12.8 Counterparts; Facsimile Execution

This MOA may be executed in one or more counterparts, and by the different
Parties in separate counterparts, each of which when so executed and delivered
shall constitute a single, binding instrument. To facilitate execution, this MOA
may be executed through the use of facsimile transmission, and a counterpart of
this MOA that contains the facsimile signature of a Party shall constitute an
executed counterpart of this MOA.

IN WITNESS WHEREOF, this MOA has been executed by a duly authorized
representative of each Party as of the date first above written.

 

  WorldSpace, Inc.       WorldSpace Satellite Company Ltd.       Alcatel Space

By:

 

/S/    NOAH A. SAMARA

   

By:

 

/S/    NOAH A. SAMARA

   

By:

 

/S/    LAURENT [MOURRE]

Name: 

 

Noah A. Samara

   

Name: 

 

Noah A. Samara

   

Name: 

 

Laurent [Mourre]

Title:

 

Chairman & CEO

   

Title:

 

President

   

Title:

 

VP Business Development

Date:

 

February 25, 2005

   

Date:

 

February 25, 2005

   

Date:

 

February 25, 2005

 

9